Exhibit 99.1 KODIAK ENERGY, INC. HAS COMPLETED DRILLING TO DEPTH ON ITS LUCY PROPERTY. 28 JANUARY, 2008 CALGARY, ALBERTA (MARKET WIRE) 28/01/08 Kodiak Energy, Inc. (OTCBB: KDKN.OB) (TSX-V – KDK) ("Kodiak" or the "Corporation") is pleased to report that the Lucy well was drilled and cased to depth on January 27, 2008. During the drilling of the well several zones of interest were encountered and Kodiak elected to case the well. Testing will be required to demonstrate commercial volumes of gas. Of interest is the Muskwa formation which had elevated gas readings and the logs indicated a pay zone thickness of up to 60m. The Muskwa formation is the major exploration focus recently in the area by both major and junior E&P companies. Kodiak will advise as testing programs are developed to evaluate this formation. Kodiak Energy, Inc is a Calgary based publicly traded oil and gas exploration and development company focused on creating a portfolio of North American assets that offer production opportunities and asset growth through exploration. Kodiak has lease holdings in Montana, Southeastern Alberta, Northeastern Alberta and high impact prospects located in the central Mackenzie River Valley of the Northwest Territories, Canada and in north-eastern New Mexico. This press release contains forward-looking statements. The words or phrases "would be," "will" "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," or similar expressions are intended to identify "forward-looking statements."Actual results could differ materially from those projected in the Corporation's proposed oil and gas related business. The Corporation's business is subject to various risks, which are discussed in the Corporation's filings with the US Securities and Exchange Commission. The Corporation's filings may be accessed at the SEC's Edgar system at www.sec.gov. Statements made herein are as of the date of this press release and should not be relied upon as of any subsequent date. The Corporation cautions readers not to place reliance on such statements.Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such a statement. Further information relating to Kodiak may be found on www.sedar.com and www.sec.gov as well as on Kodiak’s website at www.kodiakpetroleum.com. The TSX Venture Exchange has not reviewed this news release and does not accept responsibility for the adequacy or accuracy of this release. Contacts: Kodiak Energy, Inc. William Tighe CEO (403) 262-8044 Email: kodiakenergy@Gmail.com Website: www.kodiakpetroleum.com
